DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Juneko Jackson on 06/28/2022.
The application has been amended as follows:
Claim 4, line 2, delete “the the first sensor” and insert --the first sensor--.
In the abstract, line 1, delete “The present invention relates to”
In the abstract, delete all reference numbers and the three hyphens (-) and accompanying indents.
In the abstract, line 15, remove the indent after the word “and”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the exterior door handle for a vehicle as claimed in the independent claims 1 and 13.
Regarding claim 1, the prior art of record, including the combination of Budzynski et al. (US 20030029210), Texas Instruments (LDC1000 Inductance to Digital Converter, NPL), and Belmond et al. (US 7589431) discloses an exterior door handle for a vehicle relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, regarding claim 1, the prior art fails to teach an exterior door handle for a vehicle comprising at least one activation means configured as at least one electrically conducting element being galvanically separated from at least on sensor device, a supporting device having a first supporting element attached to the first portion and supporting the at least one sensor device at a first sensor bearing point, and a second supporting element attached to the second portion and supporting the at least one sensor device at a second sensor bearing point opposite to the first sensor bearing point; the supporting device thereby bearing the at least one sensor device independently from the at least one deformation area and enabling deformation of the door handle body caused by the activation action to be detected by an inductivity measurement of the at least one sensor device, whereby an alteration of a position, displacement or deformation of the wall and the at least one activation means in the at least one deformation area does not in a same manner affect a position of the at least one sensor device within the door handle body. Regarding claim 13, the prior art fails to teach an exterior door handle for a vehicle wherein the induction activation means arranged in the deformation area of at the wall is configured as at least one electrically conducting element being galvanically separated from the sensor device, and wherein the sensor device is supported by a supporting device that bears the sensor device independent from the deformation area, the supporting device having a first supporting element attached to the first portion and supporting the sensor device at a first sensor bearing point, and a second supporting element attached to the second portion and supporting the sensor device at a second sensor bearing point opposite to the first sensor bearing point; wherein the independent bearing of the sensor device occurs in that an alteration of a position, displacement or deformation of at the wall of the door handle body and the inductive activation means in the deformation area does not in a same manner affect a position of the sensor device within the door handle body. One of ordinary skill in the art would not find it obvious to modify the exterior door handle for a vehicle of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the exterior door handle for a vehicle of claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675